A verdict was returned for the plaintiff, and the defendants (399) appealed.
One tenant in common of a personal chattel has as much right to the possession of it as the other; therefore, one tenant in common cannot maintain trespass or trover against his cotenant without showing that the cotenant has destroyed the joint property. St. John v. Standring, 2 John. R., 468. It is not sufficient to show that the defendant took forcible possession of the chattel and carried it away. Heath v. Hubbard, 4 East, 121, or that he changed its form by applying it to the use it was intended for. Fennings v. Greenville, 1 Taunt., 241. In the present case it was in evidence that the defendant Wasson did not retain *Page 325 
the possession of the cotton, but caused it to be sent off by the other defendant to a place unknown to the plaintiff, so that as to him it is wholly lost, and from its perishable nature, must be destroyed as far as his interest in it is concerned. We think the charge of the judge was correct, and the judgment must be affirmed.
PER CURIAM.                                 Judgment affirmed.
Cited: Cole v. Terry, 19 N.C. 254; Bonner v. Latham, 23 N.C. 275;Guyther v. Pettijohn, 28 N.C. 389; Weeks v. Weeks, 40 N.C. 119; Moorev. Love, 48 N.C. 222; Grim v. Wicker, 80 N.C. 344; S. v. McCoy, 89 N.C. 468;Newby v. Harrell, 99 N.C. 156; Moore v. Eure, 101 N.C. 15;Waller v. Bowling, 108 N.C. 294; Thompson v. Silverthorne, 142 N.C. 14;Doyle v. Bush, 171 N.C. 12.